80911: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-05253: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80911


Short Caption:SOUTHWEST GAS CORP. VS. PUB. UTILITIES COMM'N OF NEV.Court:Supreme Court


Related Case(s):80175


Lower Court Case(s):Clark Co. - Eighth Judicial District - A791302Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:09/10/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:09/10/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Resort AssociationLaura K. Granier
							(Holland & Hart LLP/Reno)
						Erica K. Nannini
							(Holland & Hart LLP/Reno)
						


AppellantSouthwest Gas CorporationJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentBureau of Consumer ProtectionWhitney F. Digesti
							(Attorney General/Carson City)
						Ernest D. Figueroa
							(Attorney General/Carson City)
						Mark J. Krueger
							(Attorney General/Las Vegas)
						Paul E. Stuhff
							(Attorney General/Las Vegas)
						


RespondentPublic Utilities Commission of NevadaMatthew S. Fox
							(Public Utilities Commission of Nevada)
						Debrea M. Terwilliger
							(Former)
						
							(Public Utilities Commission of Nevada)
						Garrett C. Weir
							(Public Utilities Commission of Nevada)
						





Docket Entries


DateTypeDescriptionPending?Document


04/02/2020Filing FeeFiling Fee due for Appeal. (SC)


04/02/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-12640




04/02/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-12643




04/14/2020Filing FeeFiling Fee Paid. $250.00 from Lewis Roca Rothgerber Christie.  Check no. 200491. (SC)


04/14/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-14114




04/15/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-14174




04/29/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/09/20. To Court Reporter: None listed. (SC)20-16332




05/07/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant' Docketing Statement due:  May 19, 2020.  (SC)20-17278




05/19/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-19118




05/26/2020Docketing StatementFiled The Public Utilities Commission of Nevada's Response to the Docketing Statement Pursuant to NRAP 14(F) and Request to Exceed the One-Page Limit Imposed by NRAP 14(F). (SC).20-19874




06/02/2020TranscriptFiled Notice from Court Reporter. Christine Erickson stating that the requested transcripts were delivered.  Dates of transcripts: 01/09/20. (SC)20-20766




06/16/2020Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondent may file any reply within 14 days from of service of appellant's response. Briefing is suspended.  (SC)20-22457




07/01/2020MotionFiled Motion to Dismiss Appeal (REJECTED PER NOTICE ISSUED 07/02/20). (SC)


07/02/2020Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance.  Motion to Dismiss Appeal. (SC)20-24519




07/06/2020Notice/IncomingFiled Notice of Appearance (Ernest D. Figueroa, Mark J. Krueger, Whitney Digesti and Paul Stuhff as counsel for State of Nevada). (SC)20-24763




07/06/2020MotionFiled Motion to Dismiss Appeal. (SC)20-24796




07/09/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)20-25332




07/10/2020MotionFiled Respondent Public Utilities Commission of Nevada's Joinder in Support of the Bureau of Consumer Protection's Motion to Dismiss Appeal. (SC)20-25568




07/13/2020MotionFiled Appellant's Opposition to Motion to Dismiss. (SC)20-25803




07/16/2020MotionFiled Appellant's Response to Order to Show Cause. (SC)20-26242




07/20/2020BriefFiled Reply to Southwest Gas Company's Opposition to the Bureau of Consumer Protection's Motion to Dismiss Appeal. (REJECTED PER 07/21/20 NOTICE).


07/21/2020Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance (Reply to Southwest Gas Company's Opposition to the Bureau of Consumer Protection's Motion to Dismiss Appeal.) (SC).20-26551




07/24/2020MotionFiled Reply to Southwest Gas Company's Opposition to the Bureau of Consumer Protection's Motion to Dismiss Appeal. (SC)20-27080




07/24/2020MotionFiled Respondent Public Utilities Commission of Nevada's Reply to Southwest Gas Corporation's Response to Order to Show Cause. (SC)20-27125




07/27/2020Order/ProceduralFiled Order Denying Motion to Dismiss and Reinstating Briefing.  The clerk of this court shall amend the caption on this appeal to conform to the caption on this order, and shall add attorneys Mark J. Krueger, Whitney Digesti, and Paul Stuhff of the Office of the Nevada Attorney General as counsel of record for respondent Bureau.  Appellant shall have 60 days from the date of this order to file and serve the opening brief and appendix.  (SC)20-27239




07/30/2020Order/ProceduralFiled Order.  Pursuant to the notice of appearance filed on July 6, 2020, the clerk of this court shall add attorney Ernest D. Figueroa to this court's docket as counsel of record for respondent State of Nevada, Bureau of Consumer Protection.  (SC)20-27818




09/25/2020MotionFiled Appellant's Motion for Extension to File Opening Brief and Appendix. (SC)20-35480




09/28/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: October 26, 2020. (SC)20-35519




10/26/2020MotionFiled Appellant's Motion for Extension to File Opening Brief and Appendix. (SC)20-39223




10/27/2020MotionFiled Respondent Public Utilities Commission of Nevada's Opposition to Southwest Gas Corporation's Motion for Extension to File Opening Brief and Appendix. (SC)20-39238




10/27/2020MotionFiled Respondent The Public Utilities Commission of Nevada's Request to Exceed the 10-Page Limit Imposed by NRAP 27(D)(2). (SC)20-39241




11/03/2020MotionFiled Appellant's Nonopposition to Motion to Exceed Page Limit and Reply Brief on Motion for Extension to File Opening Brief and Appendix. (SC)20-40112




11/09/2020Order/ProceduralFiled Order Granting Motion. Appellant has filed a motion requesting a second extension of time to file the opening brief and appendix. The motion is granted. Opening brief and appendix due: November 30, 2020. PUCN's request that this appeal be dismissed is denied. Fn1 [PUCN's motion to file an opposition that exceeds the page limitation is granted.  NRAP 27(d)(2).  The opposition was filed on October 27, 2020.] (SC)20-40851




11/30/2020MotionFiled Appellant's Motion for Extension to File Opening Brief and Appendix. (SC)20-43366




12/02/2020MotionFiled Public Utilities Commission of Nevada's Response to Southwest Gas Corporation's Motion for Extension to File Opening Brief and Appendix. (SC)20-43570




12/09/2020MotionFiled Appellant's Reply Brief on Motion for Extension to File Opening Brief and Appendix. (SC)20-44866




12/10/2020Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: January 4, 2021. (SC)20-44924




01/04/2021AppendixFiled Joint Appendix - Volume 1 (pgs 1-250). (SC)21-00129




01/04/2021AppendixFiled Joint Appendix - Volume 2 (pgs 251-500). (SC)21-00130




01/04/2021AppendixFiled Joint Appendix - Volume 3 (pgs 501-750). (SC)21-00131




01/04/2021AppendixFiled Joint Appendix - Volume 4 (pgs 751-1000). (SC)21-00132




01/04/2021AppendixFiled Joint Appendix - Volume 5 (pgs 1001-1250). (SC)21-00133




01/04/2021AppendixFiled Joint Appendix - Volume 6 (pgs 1251-1500). (SC)21-00134




01/04/2021AppendixFiled Joint Appendix - Volume 7 (pgs 1501-1750). (SC)21-00135




01/04/2021AppendixFiled Joint Appendix - Volume 8 (pgs 1751-2000). (SC)21-00136




01/04/2021AppendixFiled Joint Appendix - Volume 9 (pgs 2001-2250). (SC)21-00137




01/04/2021AppendixFiled Joint Appendix - Volume 10 (pgs 2251-2500). (SC)21-00138




01/04/2021AppendixFiled Joint Appendix - Volume 11 (pgs 2501-2750). (SC)21-00139




01/04/2021AppendixFiled Joint Appendix - Volume 12 (pgs 2751-3000). (SC)21-00140




01/04/2021AppendixFiled Joint Appendix - Volume 13 (pgs 3001-3250). (SC)21-00141




01/04/2021AppendixFiled Joint Appendix - Volume 14 (pgs 3251-3500). (SC)21-00142




01/04/2021AppendixFiled Joint Appendix - Volume 15 (pgs 3501-3750), part 1. (SC)21-00143




01/04/2021AppendixFiled Joint Appendix - Volume 16 (pgs 3751-4000). (SC)21-00144




01/04/2021AppendixFiled Joint Appendix - Volume 17 (pgs 4001-4250). (SC)21-00145




01/04/2021AppendixFiled Joint Appendix - Volume 18 (pgs 4251-4500). (SC)21-00146




01/04/2021AppendixFiled Joint Appendix - Volume 19 (pgs 4501-4750). (SC)21-00147




01/04/2021AppendixFiled Joint Appendix - Volume 20 (pgs 4751-5000). (SC)21-00148




01/04/2021AppendixFiled Joint Appendix - Volume 21 (pgs 5001-5250). (SC)21-00149




01/04/2021AppendixFiled Joint Appendix - Volume 22 (pgs 5251-5354). (SC)21-00150




01/04/2021MotionFiled Appellant's Motion for Extension to File Opening Brief and Appendix. (SC)21-00151




01/07/2021MotionFiled Respondent Public Utilities Commission of Nevada's Response to Southwest Gas Corporation's Motion for Extension. (SC)21-00362




01/15/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until January 26, 2021, to file and serve the opening brief.  (SC)21-01377




01/26/2021MotionFiled Appellant's Motion to Exceed Word Limit for Appellant's Opening Brief.  (SC)21-02481




01/26/2021BriefFiled Appellant's Opening Brief.  (SC)21-02482




01/29/2021Order/ProceduralFiled Order Granting Motion.  Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted.  The opening brief was filed on January 26, 2021.  Respondents shall have 30 days from the date of this order to file and serve the answering brief(s).  (SC)21-02842




03/01/2021MotionFiled Motion to Exceed Word Limit for Respondent Public Utilities Commission of Nevada's Answering Brief. (SC)21-06006




03/01/2021BriefFiled Respondent's Answering Brief (Public Utilities Commission of Nevada). (SC)21-06007




03/01/2021MotionFiled Motion to Exceed Word Limit for Response Brief (State of Nevada, Bureau of Consumer Protection). (SC)21-06015




03/01/2021BriefFiled Response Brief (State of Nevada, Bureau of Consumer Protection). (SC)21-06016




03/05/2021Order/ProceduralFiled Order Granting Motion.  Respondents' motions for leave to file answering briefs in excess of the type-volume limitation are granted.  The answering briefs were filed on March 1, 2021.  Appellant shall have until March 31, 2021, to file and serve a reply brief, if deemed necessary.  (SC)21-06458




03/08/2021MotionFiled Nevada Resort Association's Motion for Leave to File Amicus Curiae Brief.  (DETACHED AMICUS BRIEF AND FILED SEPARATELY PER ORDER 3/19/21).  (SC)21-06742




03/19/2021Order/ProceduralFiled Order Granting Motion.  The clerk shall detach the amicus brief from the motion filed on March 8, 2021, and shall file it separately.  (SC)21-08006




03/19/2021BriefFiled Nevada Resort Association's Amicus Brief.  (SC)21-08009




03/31/2021MotionFiled Appellant's Motion to Exceed Word Limit for Reply Brief. (SC)21-09393




03/31/2021BriefFiled Appellant's Reply Brief. (SC)21-09394




03/31/2021AppendixFiled Appellant's Appendix to Reply Brief. Vol. 23. (SC)21-09395




04/08/2021Order/ProceduralFiled Order Granting Motion.  Appellant's motion for leave to file a reply brief in excess of the type-volume limitation is granted.  The reply brief and accompanying appendix were filed on March 31, 2021.  (SC)21-10111




04/08/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


05/27/2021MotionFiled Motion of Withdrawal of Debrea M. Terwilliger as Counsel for the Public Utilities Commission of Nevada. (SC)21-15218




06/04/2021Order/ProceduralFiled Order Granting Motion to Withdraw.  Debrea M. Terwilliger, counsel for respondent Public Utilities Commission of Nevada (PUCN), has filed a motion to withdraw as counsel of record.  Cause appearing, the motion is granted.  The clerk shall remove Ms. Terwilliger as counsel of record.  (SC)  PUCN shall remain represented by attorney Garrett C. Weir.  (SC)21-16070




08/03/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on September 10, 2021, at 10:00 a.m. in Las Vegas.  The argument shall be limited to 60 minutes. (SC)21-22485




08/10/2021MotionFiled Nevada Resort Association's Motion to Participate in Oral Argument (Amicus Curiae). (SC)21-23194




08/13/2021Order/ProceduralFiled Order Granting Motion. Amicus Nevada Resort Association has filed a motion to participate in oral argument in this matter currently scheduled for September 10, 2021, at 10:00 a.m. in Las Vegas. Cause appearing, the motion is granted. Amicus shall share the time allotted to respondents as determined by respondents and amicus. Oral argument shall be limited to a total of 60 minutes. (SC)21-23672




08/17/2021Notice/IncomingFiled Substitution of Matthew S. Fox as Counsel for The Public Utilities Commission of Nevada (Matthew S. Fox, Assistant General Counsel to the Public Utilities Commission of Nevada is substituted as counsel replacing Debra M. Terwilliger). (SC)21-23976




08/24/2021Order/ProceduralFiled Order Approving Substitution of Counsel. On August 17, 2021, attorney Matthew S. Fox filed a substitution of counsel for respondent Public Utilities Commission of Nevada (PUCN).  The substitution is approved.  See NRAP 46(e)(2).  The clerk of this court shall add Matthew S. Fox as co-counsel for PUCN. (SC)21-24625




08/26/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-24843




08/26/2021Notice/IncomingFiled Respondent Public Utilities Commission of Nevada's Joinder in Support of Nevada Resort Association's Motion to Participate in Oral Argument. (SC)21-24851




08/27/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on September 10, 2021, at 10:00 a.m.  This court's August 3, 2021, scheduling order noted the possibility of holding oral argument by videoconference.  The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument.  
   The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.     
   Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. (SC)21-25031




09/10/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 80911. (SC)


02/17/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before the Supreme Court, En Banc.  Author:  Stiglich, J.  Majority:  Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon.  138 Nev. Adv. Opn. No. 5.  (SC)22-05253




03/14/2022RemittiturIssued Remittitur. (SC)22-07990




03/14/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/22/2022RemittiturFiled Remittitur. Received by District Court Clerk on March 15, 2022. (SC)22-07990





Combined Case View